—In an action, inter alia, to recover real estate brokerage commissions, the plaintiff appeals from an order of the Supreme Court, Nassau County (Adams, J.), entered August 4, 1995, which granted the separate motions of the defendants Philson Ltd., and Philip Wichard, and the defendant Long Island Association for Aids Care, Inc., to dismiss the plaintiff’s complaint.
Ordered that the order is affirmed, with one bill of costs.
*519The plaintiffs complaint contains little more than bare legal conclusions and factual claims many of which were flatly contradicted by documentary evidence (see, Lovisa Constr. Co. v Metropolitan Transp. Auth., 198 AD2d 333; Lejkowski v Petrou, 178 AD2d 465). Accordingly, the Supreme Court properly dismissed it (see, CPLR 3211 [a] [7]).
Although the plaintiff requested permission to replead in the event its complaint was found by this Court to be deficient, we decline to grant that relief, as the plaintiff failed to disclose any evidentiary facts which would justify such relief (see, CPLR 3211 [e]; Bardere v Zafir, 63 NY2d 850; Ott v Automatic Connector, 193 AD2d 657, 658; Dunn v Dunn, 162 AD2d 433). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.